Citation Nr: 1456370	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  04-06 809	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for spinal stenosis at L4-5, prior to August 28, 2003.
 
2. Entitlement to an evaluation in excess of 20 percent for spinal stenosis at L4-5, from August 28, 2003 to November 18, 2008.

3.  Entitlement to an extraschedular evaluation for spinal stenosis at L4-5.

4.  Entitlement to a separate compensable rating for radiculopathy of the left sciatic nerve, effective prior to July 27, 2012, and an initial rating in excess of 10 percent for radiculopathy of the left sciatic nerve, effective July 27, 2012.

5.  Entitlement to a separate compensable rating for neurological impairment of the right lower extremity, secondary to the service-connected spinal stenosis at L4-5. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to an evaluation in excess of 30 percent for major depressive disorder, effective prior to April 18, 2012, and in excess of 50 percent, effective April 18, 2012.

8.  Entitlement to an evaluation in excess of 20 percent for voiding dysfunction, status post hysterectomy, effective April 18, 2012.

9.  Entitlement to a compensable evaluation for residual scar, status post hysterectomy, effective April 18, 2012.

10.  Entitlement to service connection for incontinence secondary to spinal stenosis at L4-5, effective August 5, 2010 to present.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel




INTRODUCTION

The Veteran served on active duty from August 1992 to January 1999.

This matter was last before the Board of Veterans' Appeals (Board) on December 9, 2014, on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  On December 9, 2014, the Board issued a decision in this appeal.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

In the December 9, 2014, decision, the Board noted that the Veteran's attorney had not been afforded the opportunity to be meaningfully involved in the appeal.  Review of the record also reflects that the Veteran's attorney did not receive appropriate notice regarding issues that were remanded to the Board by the United States Court of Appeals for Veterans Claims (Court) in a September 2014 Memorandum Decision.  Due to these errors, the December 9, 2014, Board decision reflects a denial of due process requiring vacatur.  38 C.F.R. § 20.904.

Accordingly, the December 9, 2014, Board decision is vacated.



	                        ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


